REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16 and 18 and dependent claims 2-5, 7-15, 17 and 19 are considered allowable. Independent claims 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of A wearable shoe shaper for a shoe, the wearable shoe shaper comprising: a toe box formed from a contoured sheet configured to fit inside the shoe between a foot of a user and the shoe upper when worn, the toe box configured to cover at least four toes of a human foot, the toe box further configured to conform to asymmetrical shapes and dimensions of one of a left human foot or a right human foot; an inner wing formed from the contoured sheet, extending backward from the top side and the inner side of the toe box, the inner wing including an inner foot interface configured to rest alongside an inner side of the human foot, proximate a first metatarsal bone of said human foot; and an outer wing formed from the contoured sheet, extending backward from the top and the outer side of the toe box, the outer wing including an outer foot interface configured to rest alongside an outer side of the human foot, proximate a fifth metatarsal bone of said human foot, the outer wing further including a fifth toe vacancy configured to expose a fifth toe of the human foot, as viewed from the outer side.
Independent claims 16 and 18 includes similar limitations as Independent claim 1.
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2010/0325817 by Siragusa and does not disclose or teach these elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732